NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

               ANTONY TERRELL MURRELL, JR., Petitioner.

                          No. 1 CA-CR 20-0433 PRPC
                               FILED 4-1-2021


     Petition for Review from the Superior Court in Maricopa County
                          No. CR2017-150977-001
                  The Honorable Michael J. Herrod, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Antony Terrell Murrell, Jr., Florence
Petitioner




                        MEMORANDUM DECISION

Presiding Judge Jennifer M. Perkins, Judge Randall M. Howe and Judge
Maria Elena Cruz delivered the decision of the Court.
                            STATE v. MURRELL
                            Decision of the Court

PER CURIAM:

¶1            Petitioner Antony Terrell Murrell, Jr. seeks review of the
superior court's order denying his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. This is petitioner's
second petition for post-conviction relief.

¶2             A petitioner must strictly comply with the post-conviction
rules or be denied relief. State v. Carriger, 143 Arizona. 142, 146 (1984). It is
the petitioner’s burden to assert a claim within the provisions of Rule 33
and a failure to comply with the rule results in a waiver of that claim. Id.
Here, Petitioner failed to comply with Rule 33.16 because he did not attach
a copy of the trial court’s rulings, include a statement of issues decided by
the trial court, include a statement of materials facts with references to the
record, or give reasons why the appellate court should grant the petition
with citations to supporting legal authority. See Ariz. R. Crim. P. Rule
33.16(c)(2). Petitoner’s failure to comply with Rule 33.16 justifies our refusal
to grant review. See Ariz. R. Crim. P. 33.16(k) (describing appellate review
as discretionary); see also State v. Ramirez, 126 Ariz. 464, 468 (App. 1980)
(court of appeals does not address issues raised for the first time in a
petition for review); State v. Stefanovich, 232 Ariz. 154, 158, ¶ 16(App. 2013)
(failure to cite to relevant authority and to develop the argument waives
claim on review); State v. Bolton, 182 Ariz. 290, 298 (1995) (insufficient
argument wives claim on review).

¶3            Accordingly, review of the superior court’s order is denied.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2